 

Exhibit 10.2

EMPLOYMENT AGREEMENT

by and between

Reata Pharmaceuticals, Inc.

and

Jason D. Wilson

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into as of the
23rd day September of 2015, by and between Reata Pharmaceuticals, Inc., a
Delaware corporation (together with its successors and assigns permitted
hereunder, the “Company”), and Jason D. Wilson (the “Executive”).

The Board of Directors of the Company (the “Board”) has determined that it is in
the best interests of the Company and its stockholders to assure that the
Company will continue to enjoy the services of the Executive, and in order to
accomplish this objective, the Board has caused the Company to enter into this
Agreement.

NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:

1.Employment Period.  Subject to earlier termination pursuant to Section 3, the
Company hereby agrees to employ the Executive, and the Executive hereby agrees
to be employed by the Company, in accordance with the terms and provisions of
this Agreement, for the period commencing on the date of this Agreement (the
“Effective Date”) and ending at the close of business on September 22, 2019 (the
“Employment Period”).  Thereafter, such term of employment shall be extended
automatically for successive one-year periods (such extended term, the
“Additional Employment Period”) unless the Company or Executive provides the
other with written notice no less than 30 days prior to the date the Employment
Period or the Additional Employment Period, as applicable, would otherwise end
either (i) declining to extend such term of employment, or (ii) requesting that
the terms of this Agreement are renegotiated prior to the Agreement’s
renewal.  If the parties fail to enter into the renegotiation process within 30
days of receipt of such notice, this Agreement will be extended automatically as
if such notice was not given.  

2.Terms of Employment.

(a)Position and Duties.

(i)During the Employment Period, or any Additional Employment Period, the
Executive shall serve as the Chief Financial Officer of the Company and as a
Vice President of the Company and, in so doing, shall report to the Chief
Executive Officer of the Company or such other person as shall be designated by
the Chief Executive Officer.  The Executive shall have supervision and control
over, and responsibility for, such management and operational functions of the
Company currently assigned to such positions, and shall have such other powers
and duties (including holding officer positions with one or more subsidiaries of
the Company) as may from time to time be prescribed by the Board, so long as
such powers and duties are reasonable and customary for the Chief Financial
Officer of an enterprise comparable to the Company.

 

--------------------------------------------------------------------------------

 

(ii)During the Employment Period, or any Additional Employment Period, and
excluding any periods of vacation and sick leave to which the Executive is
entitled, the Executive agrees to devote full business time to the business and
affairs of the Company and, to the extent necessary to discharge the
responsibilities assigned to the Executive hereunder, to use the Executive’s
reasonable best efforts to perform faithfully and efficiently such
responsibilities. During the Employment Period, or any Additional Employment
Period, it shall not be a violation of this Agreement for the Executive to
(A) serve on corporate, civic or charitable boards or committees, (B) deliver
lectures, fulfill speaking engagements or teach at educational institutions, or
(C) manage personal investments, so long as such activities do not significantly
interfere with the performance of the Executive’s responsibilities as an
employee of the Company in accordance with this Agreement.

(b)Compensation.

(i)Base Salary.  During the Employment Period, or any Additional Employment
Period, the Executive shall receive an annual base salary of $285,000 (the
“Annual Base Salary”), which shall be paid on a semi-monthly basis in accordance
with the customary payroll terms, conditions and practices of the Company.
During the Employment Period, or any Additional Employment Period, the Annual
Base Salary may be reviewed and may be increased from time to time in accordance
with the compensation practices and guidelines of the Company for its
executives.  Any increase in Annual Base Salary shall not serve to limit or
reduce any other obligation to the Executive under this Agreement.  The term
Annual Base Salary as utilized in this Agreement shall refer to the Executive’s
Annual Base Salary as so increased.

(ii)Bonus.  In addition to Annual Base Salary, the Executive shall be eligible
to receive during the Employment Period, or any Additional Employment Period, an
annual bonus (the “Bonus”), such Bonus to be awarded only upon the Company’s
attainment of certain milestones to be determined by the Board (or a committee
of the Board).  The Bonus, if any, shall be payable annually to the Executive
consistent with the practices for executives of the Company.  The Executive’s
target bonus (“Target Bonus”) will be 37% of the Executive’s Annual Base Salary.

(iii)Incentive, Savings and Retirement Plans.  During the Employment Period, or
any Additional Employment Period, the Executive shall be entitled to participate
in all incentive, savings and retirement plans, practices, policies and programs
applicable generally to other executives of the Company (the “Investment
Plans”).

(iv)Welfare Benefit Plans.  During the Employment Period, or any Additional
Employment Period, the Executive and/or the Executive’s family, as the case may
be, shall be eligible for participation in and shall receive all benefits under
welfare benefit plans, practices, policies and programs (the “Welfare Plans”)
provided generally to other executives of the Company.  In the event of a Change
in Control, for a period of two years following the occurrence of the Change in
Control, the Company, or its successor, will continue to provide the Executive
and/or the Executive’s family, as the case may be, benefits that are not
materially diminished, taken as a whole, from the benefits provided to the
Executive and/or the Executive’s family, as the case may be, under the Welfare
Plans in effect immediately prior to the Change in Control.  

2

--------------------------------------------------------------------------------

 

(v)Expenses.  During the Employment Period, or any Additional Employment Period,
the Executive shall be entitled to receive prompt reimbursement for all
reasonable expenses incurred by the Executive on behalf of the Company in
accordance with the policies, practices and procedures of the Company, which
provide an objectively determinable nondiscretionary definition of the expenses
eligible for reimbursement.  Notwithstanding any provision of this Agreement to
the contrary, (A) the amount of expenses eligible to receive reimbursement
during any calendar year shall not affect the amount of expenses for which the
Executive is eligible to receive reimbursement during any other calendar year
within the Employment Period, or any Additional Employment Period, (B) the
reimbursement of expenses under this Section 2(b)(v) shall be made on or before
the last day of the calendar year following the calendar year in which the
expense was incurred and (C) the Executive will not receive a payment or other
benefit in lieu of reimbursement under this Section 2(b)(v).  

(vi)Vacation and Holidays.  During the Employment Period, or any Additional
Employment Period, the Executive shall be entitled to paid vacation and paid
holidays in accordance with the plans, policies, programs and practices of the
Company for its executives.

3.Termination of Employment.

(a)Death or Disability.  The Executive’s employment shall terminate
automatically upon the Executive’s death during the Employment Period, or any
Additional Employment Period.  If a Disability (as defined below) of the
Executive has occurred during the Employment Period, or any Additional
Employment Period, and subject to Executive’s rights, if any, under the Family
Medical Leave Act, Americans with Disabilities Act or similar local, state or
federal law, the Company may give to the Executive written notice of its
intention to terminate the Executive’s employment.  In such event, the
Executive’s employment with the Company shall terminate effective on the 30th
day after receipt of such notice by the Executive (the “Disability Effective
Date”), provided, that, within the 30 days after such receipt, the Executive
shall not have returned to full-time performance of the Executive’s duties.  For
purposes of this Agreement, “Disability” shall mean that the Executive is unable
to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months.  

(b)Cause.  The Company may terminate the Executive’s employment during the
Employment Period, or any Additional Employment Period, for Cause or without
Cause.  For purposes of this Agreement, “Cause” shall mean:

(i)commission by the Executive of an act of fraud upon, or willful misconduct
toward, the Company;  

(ii)a material breach by the Executive of the noncompetition provisions of
Section 5 or of the Employee Confidentiality, Nondisclosure, Intellectual
Property and Nonsolicitation Agreement described in Section 6;

3

--------------------------------------------------------------------------------

 

(iii)the conviction of the Executive of any felony (or a plea of nolo contendere
thereto); or

(iv)the Executive’s addiction to alcohol, drugs or any other controlled
substance.

Upon the occurrence of any event described in Section 3(b), the Company may
terminate Executive’s employment hereunder for Cause by giving Executive a
Notice of Termination to that effect as provided in Section 3(d) within 30 days
after the occurrence of the event giving rise to Cause that specifies the date
of Executive’s termination (which may be the date the Notice of Termination is
delivered) and describes in reasonable detail the facts or circumstances giving
rise to the Company’s right to terminate Executive’s employment for Cause (and,
if applicable, the action required to cure same).  If the effect of the
occurrence of the event described in Section 3(b) may be cured, Executive shall
have the opportunity to cure any such effect for a period of 30 days following
receipt of the Company’s Notice of Termination.  If, within 30 days following
Executive’s receipt of a Notice of Termination for Cause, (A) Executive delivers
written notice to the Company denying that Cause exists, the question of the
existence or nonexistence of Cause will be subject to the dispute resolution
procedure set forth in Section 9(f); or (B) Executive has not cured the facts or
circumstances giving rise to the Company’s right to terminate Executive’s
employment for Cause and shall not have delivered a notice pursuant to clause
(A) herein, then Executive’s termination for Cause shall be effective as of the
date specified in the Company’s Notice of Termination (which date may not be
earlier than the date the Notice of Termination is delivered to Executive).  If
the Company does not give a Notice of Termination to Executive within 30 days
after learning of the occurrence of an event giving rise to Cause, then this
Agreement will remain in effect, and Executive may not be terminated for Cause
based on the occurrence of the event that gave rise to Cause; provided, however,
that the failure of the Company to terminate the Executive’s employment for
Cause shall not be deemed a waiver of the Company’s right to terminate
Executive’s employment for Cause upon the occurrence of a subsequent event
described in Section 3(b) in accordance with the terms of this
Agreement.  Notwithstanding the foregoing, the right of the Company to terminate
Executive’s employment for Cause under this Section 3(b) shall not limit
Executive’s right to terminate his employment for Good Reason under Section 3(c)
if Good Reason is determined to exist prior to the time Cause is determined to
exist.

(c)Good Reason.  The Executive’s employment may be terminated during the
Employment Period, or any Additional Employment Period, by the Executive for
Good Reason or without Good Reason.  For purposes of this Agreement, “Good
Reason” shall mean, without the express written consent of the Executive, the
occurrence of any of the following:

(i)a material diminution in the Executive’s base compensation;

4

--------------------------------------------------------------------------------

 

(ii)a material diminution in the Executive’s authority, duties or
responsibilities; provided, however, following a Change in Control, the
Executive’s authority, duties and responsibilities shall be deemed to have been
materially diminished (even though his authority, duties and responsibilities
have not actually been materially diminished) if, within two years after the
Change in Control, the Executive is required to report to an executive of the
parent company of the Company, or its successor, who is not serving as a senior
vice president (or in a similar or higher position) of such parent company;

(iii)a material diminution in the authority, duties or responsibilities of the
supervisor to whom the Executive is required to report;  provided, however,
that, except as provided in Section 3(c)(ii), a change in the person to whom the
Executive shall report pursuant to Section 2(a)(i) shall not be or constitute
Good Reason;

(iv)a material diminution in the budget over which the Executive retains
authority;

(v)a  change in the geographic location at which the Executive must perform
services of more than 50  miles in radius from such location as of the date of
this Agreement; or

(vi)any other action or inaction that constitutes a material breach by the
Company of this Agreement.

In the case of the Executive’s allegation of Good Reason, (A) the Executive
shall provide notice to the Company of the event alleged to constitute Good
Reason within 90 days after the occurrence of such event (such notice the
“Notice of Good Reason,”) and (B) the Company shall have the opportunity to
remedy the alleged Good Reason event within 30 days after receipt of notice of
such allegation (the “Cure Period”).  If, within the Cure Period, the Company
delivers written notice to the Executive denying that Good Reason exists, the
question of the existence or nonexistence of Good Reason will be subject to the
dispute resolution procedure set forth in Section 9(f).  In the event the
Company has not cured the facts or circumstances giving rise to the Executive’s
right to terminate the Executive’s employment for Good Reason during the Cure
Period and shall not have delivered a notice pursuant to the preceding sentence,
then the Executive’s employment hereunder will be terminated for Good Reason on
the 31st day following the Cure Period.  If the Executive does not give a Notice
of Good Reason to the Company within 90 days after learning of the occurrence of
an event giving rise to Good Reason, then this Agreement will remain in effect,
and Executive may not terminate his employment for Good Reason based on the
occurrence of the event that gave rise to Good Reason; provided, however, that
the failure of the Executive to provide a Notice of Good Reason or terminate the
Executive’s employment for Good Reason shall not be deemed a waiver of the
Executive’s right to terminate the Executive’s employment for Good Reason upon
the occurrence of a subsequent event described in Section 3(c) in accordance
with the terms of this Agreement.  Notwithstanding anything to the contrary
contained herein, any isolated, insubstantial and inadvertent action not taken
in bad faith and that is remedied by the Company promptly after receipt of
notice thereof given by the Executive shall not be or constitute Good Reason.

5

--------------------------------------------------------------------------------

 

(d)Notice of Termination.  Any termination by the Company for Cause or without
Cause, or by the Executive for Good Reason or without Good Reason, shall be
communicated by a Notice of Termination to the other party hereto.  For purposes
of this Agreement, a “Notice of Termination” means a written notice that (i)
indicates the specific termination provision in this Agreement relied upon, (ii)
to the extent applicable, sets forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated, and (iii) other than with respect
to a termination by the Executive for Good Reason, if the Date of Termination
(as defined below) is other than the date of receipt of such notice, specifies
the termination date (which date, except for a termination of Executive’s
employment due to a Disability, shall not be more than 15 days after the giving
of such notice or the date the applicable cure period expires, whichever is
later).  The failure by the Executive or the Company to set forth in the Notice
of Termination any fact or circumstance which contributes to a showing of Good
Reason or Cause shall not waive any right of the Executive or the Company
hereunder or preclude the Executive or the Company from asserting such fact or
circumstance in enforcing the Executive’s or the Company’s rights hereunder.

(e)Date of Termination.  “Date of Termination” means (i) if the Executive’s
employment is terminated by the Company for Cause, or by the Executive without
Good Reason, the date of receipt of the Notice of Termination or any later date
specified therein, (ii) if the Executive’s employment is terminated by the
Executive for Good Reason, the 31st day following receipt by the Company of the
Notice of Good Reason (provided the Company does not otherwise remedy the
alleged Good Reason event within the Cure Period), (iii) if the Executive’s
employment is terminated by the Company without Cause, the date on which the
Company notifies the Executive of such termination (unless a later date is
specified in the Notice of Termination, in which case the Executive’s employment
will be terminated on such later date), and (iv) if the Executive dies or incurs
a Disability, the date of death of the Executive or the Disability Effective
Date, as the case may be.  If the Executive is a member of the Board, any
continuation of the Executive’s service to the Company as a member of the Board
on or after the Executive’s termination of employment shall not result in any
deferral of the Date of Termination.  

6

--------------------------------------------------------------------------------

 

4.Obligations of the Company upon Termination.

(a)Termination by the Company for Cause or by the Executive other than for Good
Reason.  If, during the Employment Period, or any Additional Employment
Period,  the Executive’s employment with the Company is terminated by the
Company for Cause or by the Executive other than for Good Reason (and not due to
death or Disability), the Company shall have no further payment obligations to
the Executive or his legal representatives under this Agreement, other than for:

(i)to the extent not theretofore paid, the sum of (w) the Executive’s Annual
Base Salary earned through the Date of Termination, (x) the Bonus for the fiscal
year ending immediately prior to the Date of Termination, (y)  compensation
previously deferred by the Executive (together with any accrued interest or
earnings thereon), and (z) any accrued and unused vacation pay through the Date
of Termination (the “Accrued Obligations”), which sum shall be paid within 15
days following the Date of Termination; and

(ii)to the extent not theretofore paid or provided, the Company shall timely pay
or provide to the Executive and/or the Executive’s family any other amounts or
benefits required to be paid or provided or which the Executive and/or the
Executive’s family is eligible to receive pursuant to this Agreement and under
any plan, program, policy or practice or contract or agreement of the Company
(“Other Benefits”).

(b)Death or Disability prior to, or more than two years after, a Change in
Control.  Upon the Executive’s death or Disability during the Employment Period,
or any Additional Employment Period, but prior to the occurrence of a Change in
Control or more than two years after the occurrence of a Change in Control, the
Company shall have no further payment obligations to the Executive or his legal
representatives under this Agreement, other than for (i) payment of the Accrued
Obligations (within 15 days following the Date of Termination) and Other
Benefits; (ii) payment of a lump sum cash amount equal to  the Executive’s
current Annual Base Salary, payable on the next payroll date immediately
following the eighth day following the delivery to the Company of a properly
executed Release in accordance with Section 4(f) of this Agreement;  (iii)
Welfare Benefit Continuation as defined, and pursuant to the terms and in the
manner described, in Section 4(d)(ii) up to the 12 month, rather than the 24
month, anniversary of the Date of Termination; and (iv) subject to Section 4(f),
all equity awards granted by the Company to, or otherwise held by, the Executive
shall immediately vest in full and any repurchase provisions (other than fair
market value repurchase provisions) shall lapse and may be exercised and/or
settled in accordance with the terms of the applicable plan or award agreement;
provided, however, the Executive may elect, and the Company will allow, the
payment of the exercise price of any outstanding stock options, and the
satisfaction of any required tax withholding with respect to any outstanding
stock option or other equity award, through the withholding of shares otherwise
issuable to the Executive pursuant to the stock option or other equity award.

7

--------------------------------------------------------------------------------

 

(c)Certain Terminations more than six months prior to, or more than two years
after, a Change in Control by the Company other than for Cause or by Executive
for Good Reason.  If, during the Employment Period, or any Additional Employment
Period, but more than six months  prior to, or more than two years after, the
occurrence of a Change in Control, the Executive’s employment with the Company
is terminated by the Company for any reason other than for Cause (and not due to
death or Disability) or by the Executive for Good Reason, the Executive will be
entitled to (i) the Accrued Obligations and Other Benefits, payable in
accordance with Section 4(a)(i) and (ii), (ii) subject to Sections 4(f) and (h),
a lump sum cash amount equal to the Executive’s then current Annual Base Salary,
payable on the next payroll date immediately following the eighth day following
the Executive’s delivery to the Company of a properly executed Release in
accordance with Section 4(f) of this Agreement, and (iii) Welfare Benefit
Continuation as defined, and pursuant to the terms and in the manner described,
in Section 4(d)(ii) up to the 12 month, rather than the 24 month, anniversary of
the Date of Termination.   In addition, notwithstanding the provisions of any
applicable plan or agreement and subject to Section 4(f), equity awards held by
the Executive that otherwise would have been forfeited will continue to remain
outstanding, unvested (and will not continue vesting) and subject to forfeiture
for a period of six months following the Date of Termination (such equity
awards, the “Unvested Equity Awards”).  If a Change in Control occurs during
such six month period the Unvested Equity Awards will vest in accordance with
Section 4(d)(v).  If a Change in Control does not occur during such six month
period, the Unvested Equity Awards will be forfeited immediately following such
six month period. The Executive may elect, and the Company will allow, the
payment of the exercise price of any outstanding vested stock options, and the
satisfaction of any required tax withholding with respect to any vested
outstanding stock option or other equity award, through the withholding of
shares otherwise issuable to the Executive pursuant to the stock option or other
equity award.    

(d)Certain Terminations within six months prior to, or within two years
following, a Change in Control.  In the event that the Executive’s employment is
terminated  by the Company for any reason other than Cause or by the Executive
for Good Reason or the Executive dies or incurs a Disability, in each case,
during the Employment Period, or any Additional Employment Period, and such
termination occurs within six months prior to (excluding death or Disability),
or within two years after, a Change in Control, the following provisions shall
apply and Sections 4(b) and (c) shall not be applicable until Section 4(d) is no
longer applicable:  

(i)The Company shall pay to the Executive (A) the Accrued Obligations within 15
days following the Date of Termination, and (B) subject to Sections 4(f) and
4(h), a lump sum cash amount equal to two times the Executive’s then current
Annual Base Salary, such sum to be paid on the next payroll date immediately
following the eighth day following the Executive’s delivery to the Company of a
properly executed Release in accordance with Section 4(f) of this Agreement.

8

--------------------------------------------------------------------------------

 

(ii)Until the earlier to occur of (A) the 24 month anniversary of the Date of
Termination or (B) the Executive’s acceptance of full-time employment with
another entity, the Company shall continue benefits provided under Welfare Plans
to the Executive and/or the Executive’s family at least equal to those that
would have been provided to them if the Executive’s employment had not been
terminated (“Welfare Benefit Continuation”) pursuant to an in-kind benefit
arrangement that satisfies the requirements of Treasury Regulation
§ 1.409A-3(i)(1)(iv)(A), and the Company-provided costs of such Welfare Benefit
Continuation will be imputed as income to the Executive and reported on Form
W-2; provided, that in the event the Company is unable to provide the Welfare
Benefit Continuation under its Welfare Plans or to the extent such Welfare
Benefit Continuation would subject the Company to negative tax consequences, the
Company will reimburse the Executive for amounts necessary to enable the
Executive to obtain similar benefits, and any such reimbursement will be made in
accordance with the provisions of Treasury Regulation
§ 1.409A-3(i)(1)(iv).  Such Welfare Benefit Continuation provided in this
Section 4(d)(ii) is in addition to any rights Executive may have to continue
such coverages under the Consolidated Omnibus Budget Reconciliation Act of 1985,
as amended (“COBRA”).  The COBRA continuation period shall begin on the day
following the end of the Welfare Benefit Continuation period provided in this
Section 4(d)(ii).

(iii)Subject to Section 4(f), notwithstanding the provisions of any applicable
plan or agreement, all equity awards granted by the Company to, or otherwise
held by, the Executive shall immediately vest in full and any repurchase
provisions (other than fair market value repurchase provisions) will lapse and
such awards may be exercised and/or settled in accordance with the terms of the
applicable plan or award agreement; provided, however, the Executive may elect,
and the Company will allow, the exercise of any outstanding stock options, and
the satisfaction of any required tax withholding with respect to any outstanding
stock option or other equity award, through the withholding of shares otherwise
issuable to the Executive pursuant to the stock option or other equity award.  

(iv)To the extent not theretofore paid or provided, the Company shall timely pay
or provide to the Executive and/or the Executive’s family the Other Benefits.

(v)If the Executive’s employment is terminated within six months prior to a
Change in Control and the provisions of Section 4(d) apply, but the provisions
of Section 4(b) or 4(c) were initially applied, then, subject to Section 4(f),
upon the Change in Control, the Company shall pay, no later than the first
payroll date following such Change in Control, additional payments and provide
additional benefits and vesting in order to provide the Executive the payments,
benefits and vesting as set forth in Section 4(d). The post employment exercise
period for stock options under the Equity Documents shall be measured from the
date of the Change in Control.

9

--------------------------------------------------------------------------------

 

(e)In addition, upon a Change in Control, if the Executive’s employment with the
Company (or its successor) continues following the Change in Control, any
outstanding equity awards that are not vested on the date of the Change in
Control shall become vested and, as applicable, exercisable with respect to
one-eighteenth of all such unvested equity awards on the one month anniversary
of the Change in Control and thereafter with respect to an additional
one-eighteenth of all unvested equity awards at the time of the Change in
Control on each  subsequent month anniversary of the Change in Control such that
the equity awards will be 100% vested and, as applicable, exercisable on the
eighteen month anniversary of the Change in Control; provided, however, that if
100% of the equity awards would otherwise become vested pursuant to the vesting
rules stated above or in the Equity Documents prior to the eighteen month
anniversary of the date of the Change in Control, then the equity awards will
become vested and, as applicable, exercisable in accordance with such vesting
rules or Equity Documents.  For purposes of this Agreement, “Change in Control”
means the occurrence of any of the following events:

(i)The Company is not the surviving entity in any merger or consolidation (or
survives only as a subsidiary of an entity other than a previously wholly owned
subsidiary of the Company) and as a result of such merger or consolidation,
stockholders of the Company immediately prior to such merger cease to own more
than 50% of the outstanding capital stock of the surviving corporation
determined on a fully diluted basis;  

(ii)The Company sells, leases, or exchanges or agrees to sell, lease, or
exchange more than 50% of its assets to any other person or entity (other than a
wholly owned subsidiary of the Company);

(iii)The Company is to be dissolved and liquidated (in a dissolution taxed under
Section 331 of the Internal Revenue Code of 1986, as amended (the “Code”));

(iv)Any person or entity, including a “group” as contemplated by Section
13(d)(3) of the Securities Exchange Act of 1934, as amended, acquires or gains
ownership or control (including, without limitation, power to vote), directly,
by merger or otherwise,  of more than 50% of the outstanding shares of the
Company’s voting stock (based upon voting power) and as a result of such
acquisition, the stockholders holding a majority of the capital stock of the
Company receive cash or marketable securities for their shares of capital stock;
or

(v)As a result of or in connection with a contested election of directors, the
persons who were directors before such election will cease to constitute a
majority of the Board.

Notwithstanding the foregoing definition of Change in Control (other than clause
(iii) of such definition), a Change in Control shall only be deemed to occur
upon a “change in the ownership or effective control of the Company, or in the
ownership of a substantial portion of the assets of the Company” under Section
409A of the Code.

10

--------------------------------------------------------------------------------

 

(f)Release.  Notwithstanding any other provision in this Agreement to the
contrary, in consideration for receiving the accelerated vesting described in
Sections 4(b) or 4(d) and the payments described in Section 4(b)(ii), Section
4(c)(ii) or Section 4(d)(i)(B), the Executive hereby agrees to execute (and not
revoke) a release agreement in the form attached hereto as Exhibit A (the
“Release”) within 60 days of the Date of Termination.  If the Executive fails to
properly execute and timely deliver the Release (or revokes the Release), the
Executive agrees that the Executive shall not be entitled to receive the
accelerated vesting described in Sections 4(b) or 4(d) and the payments
described in Section 4(b)(ii), Section 4(c)(ii) or Section 4(d)(i)(B).  For
purposes of this Agreement, the Release shall be considered to have been
executed by the Executive if it is signed by the Executive’s legal
representative (in the case of the Executive’s incapacity due to physical or
mental illness) or on behalf of the Executive’s estate (in the case of the
Executive’s death).  

(g)Gross-Up for Certain Taxes.  In the event that it is determined that any
payment (other than the Gross-Up payment provided for in this Section 4(g)) or
distribution by the Company (or any of its Affiliates) to or for the benefit of
Executive, whether paid or payable or distributed or distributable pursuant to
the terms of this Agreement or otherwise pursuant to or by reason of any other
agreement, policy, plan, program or arrangement, including without limitation
any stock option or similar right, or the lapse or termination of any
restriction on or the vesting or exercisability of any of the foregoing (a
“Payment”), would be subject to the excise tax imposed by Section 4999 of the
Code (or any successor provision thereto) by reason of being considered
“contingent on a change in ownership or control” of the Company, within the
meaning of Section 280G of the Code or any successor provision thereto (such tax
being hereafter referred to as the “Excise Tax”), then the Executive will be
entitled to receive an additional payment or payments (a “Gross-Up
Payment”).  The Gross-Up Payment will be in an amount such that, after payment
by the Executive of all taxes, penalties and interest, including any Excise Tax
imposed upon the Gross-Up Payment, the Executive retains an amount of the
Gross-Up Payment equal to the Excise Tax imposed upon the Payment.  For purposes
of determining the amount of the Gross-Up Payment, the Executive will be
considered to pay (A) federal income taxes at the highest rate in effect in the
year in which the Gross-Up Payment will be made and (B) state and local income
taxes at the highest rate in effect in the state or locality in which the
Gross-Up Payment would be subject to state or local tax, net of the maximum
reduction in federal income tax that could be obtained from deduction of such
state and local taxes.  The determination of whether an Excise Tax would be
imposed, the amount of such Excise Tax, and the calculation of the amounts
referred to in this Section 4(g) will be made at the expense of the Company by
the Company’s regular independent accounting firm (the “Accounting Firm”), which
shall provide detailed supporting calculations.  Any determination by the
Accounting Firm will be binding upon the Company and the Executive.  The
Gross-Up Payment will be paid to the Executive as soon as administratively
practicable following the later of (i) the date Executive is required to pay the
excise tax imposed by Section 4999 of the Code, or (ii) in the event the
Executive is determined, in accordance with the methods specified in the
regulations issued under Section 409A of the Code, to be a “specified employee”
(within the meaning of Section 409A(a)(2)(B)(i) of the Code) of the Company at
the time of the Executive’s “separation from service” (within the meaning of
Section 409A(a)(2)(A)(i) of the Code and the applicable regulations and
administrative guidance issued thereunder), the first day of the seventh month
after the date of the Executive’s “separation from service” or, if earlier, the
date of death of Executive.  In the event that the Excise Tax is later
determined by the Accounting

11

--------------------------------------------------------------------------------

 

Firm or pursuant to any proceeding or negotiations with the Internal Revenue
Service to exceed the Gross-Up Payment at the time the payment is made under
this Section 4(g) (including, but not limited to, by reason of any payment the
existence or amount of which cannot be determined at the time of such payment),
the Company shall make an additional payment in respect of such excess (plus any
interest or penalty payable with respect to such excess) at the time that the
amount of such excess is finally determined.  In the event that the Excise Tax
is subsequently determined by the Accounting Firm or pursuant to any proceeding
or negotiations with the Internal Revenue Service to be less than the Gross-Up
Payment at the time payment is made under this Section 4(g), the Executive shall
repay to the Company, at the time that the amount of such reduction in the
Excise Tax is finally determined, the portion of such prior payment that would
not have been paid if such Excise Tax had been applied in initially calculating
such payment, plus interest on the amount of such repayment at the rate provided
in section 1274(b)(2)(B) of the Code.  Notwithstanding the foregoing, in the
event that any portion of the payment made hereunder that is to be refunded to
the Company has been paid to any Federal, state or local tax authority,
repayment thereof shall not be required until actual refund or credit of such
portion has been made to the Executive, and interest payable to the Company
shall not exceed interest received or credited to the Executive by such tax
authority for the period it held such portion.  The Gross-Up Payment will be
made in a manner that complies with Treasury Regulation § 1.409A-3(i)(1)(v).  

(h)Specified Employee Provisions.  For purposes of determining the time of
payment of any severance payable pursuant to Section 4(b)(ii), Section 4(c)(ii)
and Section 4(d)(i)(B), and the timely return of the Release in accordance with
Section 4(f), the Date of Termination shall be the date that the Executive
incurs a “separation from service” within the meaning of Treasury Regulation
§ 1.409A-1(h).  To the extent the Executive’s “separation from service” is
within the 60 day period ending on December 31 of any calendar year, the
severance payable pursuant to Section 4(b)(ii), Section 4(c)(ii) and Section
4(d)(i)(B) will be paid no earlier than the first business day of the following
calendar year.  In the event the Executive is determined, in accordance with the
methods specified in the regulations issued under Section 409A of the Code, to
be a “specified employee” (within the meaning of Section 409A(a)(2)(B)(i) of the
Code) of the Company at the time of the Executive’s “separation from service”
(within the meaning of Section 409A(a)(2)(A)(i) of the Code and the applicable
regulations and administrative guidance issued thereunder) then, in-lieu of
providing Welfare Benefit Continuation pursuant to this Section 4 with respect
to benefits that would not constitute medical expenses deductible under section
213 of the Code (disregarding the requirement of section 213(a) of the Code that
the deduction is available only to the extent that such expenses exceed 7.5
percent of adjusted gross income) (“Non-Medical Continuation Benefits”), during
the six month period following Executive’s “separation from service,” the
Company shall pay to the Executive an amount equal to the Company-provided costs
of such Non-Medical Continuation Benefits in a single lump sum payment on the
first day of the seventh month following the Executive’s “separation from
service.”  Nothing in this Section 4(h) will impact the obligation of the
Company to provide Welfare Benefit Continuation as provided in this Section 4
with respect to Welfare Benefits other than Non-Medical Continuation Benefits or
to provide Non-Medical Continuation Benefits following the six month period
following Executive’s “separation from service.”  This Section 4(h) will have no
effect with respect to benefits payable pursuant to this Agreement due to the
Executive’s Disability.  

12

--------------------------------------------------------------------------------

 

5.Restrictive Covenants.

(a)Confidential Information; Assignment of Rights to Intellectual Property.  

(i)The Executive hereby recognizes and acknowledges that the business of the
Company and its Affiliates is highly competitive and that certain information
related to their business, including, without limitation, their plans,
strategies, research and development, testing methods, clinical trial results,
costs, prices, business methods, customer names and needs, prospect names and
needs, names of referral sources, identity of contact persons, marketing plans,
reports, manuals, methods, costing procedures, information relating to the
services provided, developed, used or in the process of development, their
services, customer-related lists and other customer information, formatting and
programming concepts and plans, computer programs, simulations, data bases,
pricing policies, financial information, methods of doing business, policy
and/or procedure manuals, training and recruiting procedures, accounting
procedures, the status and content of their contracts with their customers, the
identity and performance of their employees, their business philosophy, and
servicing methods and techniques at any time used, developed, or investigated by
them, which are not generally known by or available to the public or which are
maintained as confidential by them, comprises confidential or proprietary
business information that is a valuable, special, and unique asset of the
Company and its Affiliates, that such confidential or proprietary information
has been developed through their expenditure of substantial time and money, and
that all such confidential or proprietary information could be used by the
Executive and others to compete unfairly with them (all such information is
jointly referred to herein as “Confidential Information and Trade
Secrets”).  The Executive hereby agrees that the Confidential Information and
Trade Secrets shall constitute trade secrets, and further agrees not to use or
disclose such information except as required to do so by subpoena or other legal
process (after the Company has been given reasonable notice and opportunity to
seek relief from such subpoena or other legal process). The Executive also
agrees to maintain in confidence any confidential or proprietary information of
third parties that the Executive received during the course of and as a result
of the Executive’s employment with the Company and its Affiliates.  No
information otherwise in the public domain (other than by an act of the
Executive in violation hereof) shall be considered Confidential Information and
Trade Secrets.  The Executive understands that the restrictions set forth in
this Section 5(a)(i) shall continue to apply following the Executive’s
termination of employment with the Company, regardless of the reason for such
termination.

(ii)All documents, records, tapes and other media of every kind and description
relating to the business, present or otherwise, of the Company and any copies,
in whole or in part, thereof (“Documents”), whether or not prepared by the
Executive, shall be the sole and exclusive property of the Company.  The
Executive shall safeguard all Documents and shall surrender to the Company all
Documents in Executive’s possession or control at the time Executive’s
employment terminates, or at such earlier time or times as the Company may
specify.  

13

--------------------------------------------------------------------------------

 

(iii)The Executive shall promptly and fully disclose all Intellectual Property
to the Company.  “Intellectual Property” means all information, ideas, concepts,
improvements, discoveries and inventions, whether patentable or not, and whether
or not reduced to practice, that are conceived, developed, made or acquired by
the Company, either individually or jointly with others, and that relate to the
past, present or anticipated business of the Company, irrespective of whether
the Executive utilized the Company’s time or facilities and irrespective of
whether such information, ideas, concepts, improvements, discoveries and
inventions were conceived, developed, discovered or acquired by the Executive on
the job, at home or elsewhere.  The Executive hereby assigns and agrees to
assign to the Company (or as otherwise directed by the Company) Executive’s full
right, title and interest in and to all Intellectual Property.  The Executive
agrees to execute any and all applications for domestic and foreign patents,
copyrights or other proprietary rights (including, without limitation, the
execution and delivery of instruments of further assurance or confirmation)
requested by the Company to assign the Intellectual Property to the Company and
to permit the Company to enforce any patents, copyrights or other proprietary
rights to the Intellectual Property.  The Executive will not charge the Company
for time spent in complying with any such obligation to execute.  The Executive
will, at the Company’s expense, take such other actions as the Company may
reasonably request to so assign or enforce such Intellectual Property.  All
copyrightable Intellectual Property that Executive created during Executive’s
employment is considered “work made for hire.”

(b)Non-Competition; Non-Solicitation.

(i)The Company hereby makes a binding promise not conditioned upon continued
employment to provide the Executive with Confidential Information and Trade
Secrets above and beyond any Confidential Information and Trade Secrets the
Executive may have previously received.  In order in part to protect the
Confidential Information and Trade Secrets, and as part of the consideration for
the payments described in Section 4 of this Agreement, the Company and the
Executive agree to the provisions of this Section 5(b).  As a part of the
employment relationship, the Executive learned of and the Company disclosed to
the Executive Confidential Information and Trade Secrets.  Accordingly, the
Executive hereby agrees that, for one year after the Executive ceases to provide
services to the Company, the Executive will not:

A.directly or indirectly, individually or as an officer, director, employee,
stockholder, consultant, contractor, partner, joint venturer, agent, equity
owner or in any capacity whatsoever, (1) engage in any Competing Business (as
hereinafter defined) or (2) divert or take away any customers of the Company or
its Affiliates.  Notwithstanding the foregoing, the Company agrees that the
Executive may own less than five percent of the outstanding voting securities of
any publicly traded company that is a Competing Business so long as the
Executive does not otherwise participate in such Competing Business in any way
prohibited by the preceding clause;

14

--------------------------------------------------------------------------------

 

B.use Executive’s access to, knowledge of, or application of Confidential
Information and Trade Secrets to perform any duty for any Competing Business; it
being understood and agreed to that this Section 5(b)(i)(B) shall be in addition
to and not be construed as a limitation upon the covenants in Section 5(a);

C.directly or indirectly, for Executive or for others, recruit, solicit or
induce any employee of the Company or its Affiliates to terminate his or her
employment with the Company or its Affiliates, or hire or assist in the hiring
of any such employee by a Person not affiliated with the Company or its
Affiliates; or

D.induce or attempt to induce any customer, client, supplier, service provider,
researcher, scientist or other business relation of the Company or its
Affiliates to cease doing business with the Company or its Affiliates, or in any
way interfere with the relationship between the Company and any such Person.

(ii)The restrictions in this Section 5(b) shall be in addition to any
restrictions imposed upon the Executive by statute or at common law.

(iii)“Competing Business” means any business that researches, develops,
manufactures, markets, licenses or sells (A) antioxidant inflammation modulators
that target Keap 1 and activate Nrf2 or have similar mechanisms of action or (B)
any other product, compound, or agent having the same or similar mechanisms of
action as any product, compound or agent that is being actively developed,
manufactured, marketed, licensed or sold by the Company at the Date of
Termination.

(iv)“Affiliate” means, with respect to the Company or any other specified
Person, any other Person directly or indirectly controlling, controlled by or
under common control with the Company or such other specified Person, where
control may be by management authority, equity interest or other means.

(v)“Person” means any person or entity of any nature whatsoever, specifically
including an individual, a firm, a company, a corporation, a partnership, a
limited liability company, a trust or other entity.

(c)Scope of Prohibited Activities.  The parties hereby acknowledge that the
restrictions in this Section 5 have been specifically negotiated and agreed to
by the parties hereto and are limited only to those restrictions necessary to
protect the Company from unfair competition and to protect the Confidential
Information and Trade Secrets and the business and goodwill of the Company and
its Affiliates.  The parties hereby agree that if the scope or enforceability of
any provision, paragraph or subparagraph of this Section 5 is in any way
disputed at any time, and should a court find that such restrictions are overly
broad, the court may modify and enforce the covenant to the extent that it
believes to be reasonable under the circumstances.  Each provision, paragraph
and subparagraph of the Section 5 is separable from every other provision,
paragraph, and subparagraph and constitutes a separate and distinct
covenant.  Nevertheless, the Executive agrees that the enforcement of the
restrictions in this Section 5 would not cause the Executive any undue hardship
or unreasonably interfere with Executive’s ability to earn a livelihood.  

15

--------------------------------------------------------------------------------

 

(d)Non-Disparagement.  The Executive and the Company each agree to refrain from
engaging in any conduct, or from making any comments or statements, which have
the purpose or effect of harming the Executive’s reputation or goodwill, on the
one hand, or the reputation or goodwill of the Company or any of its Affiliates,
employees, directors or stockholders, on the other hand.

6.Full Settlement.  The Company’s obligation to make the payments provided for
in this Agreement and otherwise to perform its obligations hereunder shall not
be affected by any set-off, counterclaim, recoupment, defense or other claim,
right or action which the Company may have against the Executive or others.  In
no event shall the Executive be obligated to seek other employment or take any
other action by way of mitigation of the amounts payable to the Executive under
any of the provisions of this Agreement. Neither the Executive nor the Company
shall be liable to the other party for any damages in addition to the amounts
payable under Section 4 hereof arising out of the termination of the Executive’s
employment prior to the end of the Employment Period, or any Additional
Employment Period; provided, however, that the Company shall be entitled to seek
damages for any breach of the noncompetition provisions of Section 5 hereof or
of the Employee Confidentiality, Nondisclosure, Intellectual Property and
Nonsolicitation Agreement, dated May 5 , 2008 by and between the Executive and
the Company.

7.Successors.

(a)This Agreement is personal to the Executive and, without the prior written
consent of the Company, shall not be assignable by the Executive otherwise than
by will or the laws of descent and distribution.  This Agreement shall inure to
the benefit of and be enforceable by the Executive’s legal representatives.

(b)This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and assigns.

(c)The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation, pursuant to a Change in Control or otherwise)
to all or substantially all of the business and/or assets of the Company to
assume expressly and agree to perform this Agreement in the same manner and to
the same extent that the Company would be required to perform it if no such
succession had taken place.  As used in this Agreement, “Company” shall mean the
Company as hereinbefore defined and any successor to its business and/or assets
as aforesaid which assumes and agrees to perform this Agreement by operation of
law, or otherwise.

8.Effect of Agreement on Other Benefits.  The existence of this Agreement shall
not prohibit or restrict the Executive’s entitlement to full participation in
the executive compensation, executive benefit and other plans or programs in
which executives of the Company are eligible to participate.

16

--------------------------------------------------------------------------------

 

9.Miscellaneous.

(a)This Agreement shall be governed by and construed in accordance with the laws
of the State of Texas, without reference to principles of conflict of laws.  The
captions of this Agreement are not part of the provisions hereof and shall have
no force or effect.  This Agreement may not be amended or modified otherwise
than by a written agreement executed by the parties hereto or their respective
successors and legal representatives.

(b)All notices and other communications hereunder shall be in writing and shall
be given by hand delivery to the other party or sent by registered or certified
mail, return receipt requested, postage prepaid, addressed as follows:

 

If to the Executive:

Jason D. Wilson

 

1209 Yuma Drive

 

Frisco, Texas 75033

 

 

If to the Company:

Reata Pharmaceuticals, Inc.

 

2801 Gateway Drive, Suite 150

 

Irving, Texas 75063

 

Attention:  Chief Executive Officer

 

or to such other address as either party shall have furnished to the other in
writing in accordance herewith.  Notice and communications shall be effective
when actually received by the addressee.

(c)If any provision of this Agreement is held to be illegal, invalid or
unenforceable under present or future laws effective during the term of this
Agreement, such provision shall be fully severable; this Agreement shall be
construed and enforced as if such illegal, invalid or unenforceable provision
had never comprised a portion of this Agreement; and the remaining provisions of
this Agreement shall remain in full force and effect and shall not be affected
by the illegal, invalid or unenforceable provision or by its severance from this
Agreement.  Furthermore, in lieu of such illegal, invalid or unenforceable
provision there shall be added automatically as part of this Agreement a
provision as similar in terms to such illegal, invalid or unenforceable
provision as may be possible and be legal, valid and enforceable.

(d)The Company may withhold from any amounts payable under this Agreement such
Federal, state or local taxes as shall be required to be withheld pursuant to
any applicable law or regulation.

(e)The Executive’s or the Company’s failure to insist upon strict compliance
with any provision of this Agreement or the failure to assert any right the
Executive or the Company may have hereunder, including, without limitation, the
right of the Executive to terminate employment for Good Reason, shall not be
deemed to be a waiver of such provision or right or of any other provision or
right of this Agreement.

17

--------------------------------------------------------------------------------

 

(f)If any dispute arises out of this Agreement, the “complaining party” shall
give the “other party” written notice of such dispute.  The other party shall
have 10 business days to resolve the dispute to the complaining party’s
satisfaction.  If the dispute is not resolved by the end of such period, either
disputing party may require the other to submit to non-binding mediation with
the assistance of a neutral, unaffiliated mediator.  If the parties encounter
difficulty in agreeing upon a neutral unaffiliated mediator, they shall seek the
assistance of the American Arbitration Association in the selection process.  If
mediation is unsuccessful or if mediation has not commenced, in either case
within 30 days after the other party received the notice of dispute, the
complaining party may by written notice (the “Notice”) demand arbitration of the
dispute as set out below, and each party hereto expressly agrees to submit to,
and be bound by, such arbitration.

(i)Each party will, within 10 business days of the Notice, nominate an
arbitrator, who shall be a non-neutral arbitrator.  Each nominated arbitrator
must be someone experienced in dispute resolution and of good character without
moral turpitude and not within the employ or direct or indirect influence of the
nominating party.  The two nominated arbitrators will, within 10 business days
of nomination, agree upon a third arbitrator, who shall be neutral.  If the two
appointed arbitrators cannot agree on a third arbitrator within such period, the
parties may seek such an appointment through any permitted court proceeding or
by the American Arbitration Association (“AAA”).  The three arbitrators will set
the rules and timing of the arbitration, but will generally follow the rules of
the AAA and this Agreement where same are applicable and shall provide for a
reasoned opinion.

(ii)The arbitration hearing will in no event take place more than 180 days after
the appointment of the third arbitrator.

(iii)The mediation and the arbitration will take place in Irving, Texas unless
otherwise unanimously agreed to by the parties.

(iv)The results of the arbitration and the decision of the arbitrators will be
final and binding on the parties and each party agrees and acknowledges that
these results shall be enforceable in a court of law.

(v)All costs and expenses of the mediation and arbitration shall be born equally
by the Company and the Executive.  The Arbitrator shall award the prevailing
party its reasonable attorneys fees incurred in connection with the dispute.

(g)The Company and the Executive hereby agree that Sections 4, 5, 6, 7, 8 and 9,
shall survive the expiration of the Employment Period, and any Additional
Employment Period, in accordance with their terms.

18

--------------------------------------------------------------------------------

 

(h)The parties hereto intend that any amounts payable hereunder comply with or
are exempt from Section 409A of the Code (“Section 409A”) (including under
Treasury Regulation §§ 1.409A-1(b)(4) (“short-term deferrals”) and (b)(9)
(“separation pay plans,” including the exceptions under subparagraph (iii) and
subparagraph (v)(D)) and other applicable provisions of Treasury Regulation §§
1.409A-1 through A-6).  For purposes of Section 409A, each of the payments that
may be made under this Agreement shall be deemed to be a separate payment for
purposes of Section 409A.  This Agreement shall be administered, interpreted and
construed in a manner that does not result in the imposition of additional
taxes, penalties or interest under Section 409A.  The Company and the Executive
agree to negotiate in good faith to make amendments to the Agreement, as the
parties mutually agree are necessary or desirable to avoid the imposition of
taxes, penalties or interest under Section 409A.  Neither the Company nor the
Executive shall have the right to accelerate or defer the delivery of any such
payments or benefits except to the extent specifically permitted or required by
Section 409A.

(i)The parties hereto agree that, in the event of any conflict or inconsistency
between this Agreement and the terms of any equity award agreement, this
Agreement shall govern and shall supersede the terms of the equity award
agreement. The parties hereto agree that, in the event of any conflict or
inconsistency between this Agreement and the plan document governing any equity
award, the terms of the plan document shall control and, if necessary, this
Agreement shall be deemed amended so as to carry out the purpose and intent of
the plan document.  In the event of any inconsistency between any provision of
this Agreement and any provision of any employee handbook, personnel manual,
program, policy, or arrangement of the Company or any of its Affiliates, or any
provision of any agreement, plan, or corporate governance document of any of
them (other than the terms of the plan document govnerning any equity award),
the provisions of this Agreement shall control unless the Executive otherwise
agrees in a signed writing that expressly refers to the provision whose control
the Executive is waiving.  The Company agrees not to impose any restrictions,
enforceable by injunction, on Executive’s post-employment activities, other than
those expressly set forth in this Agreement.

(j)Each party hereto agrees with the other party hereto that it will cooperate
with such other party and will execute and deliver, or cause to be executed and
delivered, all such other instruments and documents, and will take such other
actions, as such other party may reasonably request from time to time to
effectuate the provisions and purpose of this Agreement.

(k)The provisions of this Agreement constitute the complete understanding and
agreement among the parties with respect to the subject matter hereof. This
Agreement supersedes any prior employment agreement between the Company and the
Executive.

(l)This Agreement may be executed in two or more counterparts.

[SIGNATURE PAGE FOLLOWS]

 

19

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the authorization from its Board, the Company has caused this
Agreement to be executed in its name on its behalf, as of the date first written
above.

 

 

EXECUTIVE

 

 

 

 

 

/s/ Jason D. Wilson

 

 

Jason D. Wilson

 

 

 

 

REATA PHARMACEUTICALS, INC.

 

 

 

 

By:

/s/ J. Warren Huff

 

Name:

J. Warren Huff

 

Title:

Chief Executive Officer

EXHIBIT A

S-1

--------------------------------------------------------------------------------

 

EXHIBIT A

RELEASE

This Release (“Release”) is entered into between you, the undersigned employee,
and Reata Pharmaceuticals, Inc., a Delaware corporation (the “Company”), in
connection with the Employment Agreement between you and the Company dated as of
_________, ____ (the “Employment Agreement”).  You have __ days to consider this
Release, which you agree is a reasonable amount of time.  In order to receive
the consideration set forth in Section 2 below, you must return this Release to
the Company on or before ____________, ____.

10.Definitions.

(a)“Released Parties” means the Company and its past, present and future
parents, subsidiaries, divisions, successors, predecessors, employee benefit
plans and affiliated or related companies, and also each of the foregoing
entities’ past, present and future owners, officers, directors, stockholders,
investors, partners, managers, principals, members, committees, administrators,
sponsors, executors, trustees, fiduciaries, employees, agents, assigns,
representatives and attorneys, in their personal and representative
capacities.  Each of the Released Parties is an intended beneficiary of this
Release.

(b)“Claims” means all theories of recovery of whatever nature, whether known or
unknown, recognized by the law or equity of any jurisdiction.  It includes but
is not limited to any and all actions, causes of action, lawsuits, claims,
complaints, petitions, charges, demands, liabilities, indebtedness, losses,
damages, rights and judgments in which you have had or may have an interest.  It
also includes but is not limited to any claim for wages, benefits or other
compensation; provided, however that nothing in this Release will affect your
entitlement to any of the following, none of which shall be deemed to be a
Claim: (i) benefits pursuant to the terms of any employee benefit plan (as
defined in the Employee Retirement Income Security Act of 1974, as amended)
sponsored by the Company in which you are a participant; (ii) outstanding equity
compensation awards previously granted to you pursuant to any equity
compensation plan sponsored by the Company (the “Equity Plan and Equity
Awards”); (iii) to enforce your rights to receive the consideration set forth in
Section 2 below and any other rights under the Employment Agreement; or (iv)
indemnification and D&O insurance (as set forth in the Employment Agreement, any
other agreement to which you and the Company are a party, or the charter or
bylaws of the Company) (the “Indemnification Rights”).  The term Claims also
includes but is not limited to claims asserted by you or on your behalf by some
other person, entity or government agency.

11.Consideration.  The Company agrees to provide the accelerated vesting
described in [Section 4(b)] [Section 4(d)] and to pay you the consideration set
forth in [Section 4(b)(ii)] [Section 4(c)(ii)] [Section 4(d)(i)(B)] of the
Employment Agreement.  The Company will make the payment(s) to you on the first
pay date of the Company occurring at least eight (8) days following the date you
sign this Release (and return it to the Company).  You acknowledge that any
payment that the Company makes to you under this Release is in addition to
anything else of value to which you are entitled and that the Company is not
otherwise obligated to make such payment to you.

2

--------------------------------------------------------------------------------

12.Release of Claims.

(a)You — on behalf of yourself and your heirs, executors, administrators, legal
representatives, successors, beneficiaries, and assigns — unconditionally
release and forever discharge the Released Parties from, and waive, any and all
Claims that you have or may have against any of the Released Parties arising
from your employment with the Company, the termination thereof, and any other
acts or omissions occurring on or before the date you sign this Release.

(b)The release set forth in Paragraph 3(a) includes, but is not limited to, any
and all Claims under (i) the common law (tort, contract or other) of any
jurisdiction; (ii) the Rehabilitation Act of 1973, the Age Discrimination in
Employment Act of 1967 and the Older Worker’s Benefit Protection Act of 1990, as
amended, the Americans with Disabilities Act, Title VII of the Civil Rights Act
of 1964, and any other federal, state and local statutes, ordinances, employee
orders and regulations prohibiting discrimination or retaliation upon the basis
of age, race, sex, national original, religion, disability, or other unlawful
factor; (iii) the National Labor Relations Act; (iv) the Employee Retirement
Income Security Act; (v) the Family and Medical Leave Act; (vi) the Fair Labor
Standards Act; (vii) the Equal Pay Act; (viii) the Worker Adjustment and
Retraining Notification Act; and (ix) any other federal, state or local law.

(c)In furtherance of this Release, you promise not to bring any Claims against
any of the Released Parties in or before any court or arbitral authority.

13.Acknowledgment.  You acknowledge that, by entering into this Release, the
Company does not admit to any wrongdoing in connection with your employment or
termination, and that this Release is intended as a compromise of any Claims you
have or may have against the Released Parties.  You acknowledge that you
continue to be subject to the Employee Confidentiality, Nondisclosure,
Intellectual Property and Nonsolicitation Agreement by and between you and the
Company.

14.ADEA Rights.  You further acknowledge that:

(a)You have been advised that you have the right to seek legal counsel before
signing this Release and you have had adequate opportunity to do so.  You
warrant that you are executing this Release voluntarily and of your own free
will, after having a reasonable period of time to review and deliberate
regarding its meaning and effect.

(b)[You have been provided with, and attached to this Release as Annex A is, a
listing of: (i) the job titles and ages of all employees selected for
termination and offered a payment in exchange for entering into an agreement and
release; (ii) the ages of all employees in the same job classification or
organizational unit who were not selected for termination and not eligible to
receive a payment in exchange for entering into an agreement and release; and
(iii) information about coverage, eligibility factors and time limits associated
with such terminations and related agreements and releases.]  [To be included as
applicable.]

(c)You have been given at least [___________] days to review this Release and
you understand that if you do not accept this Release by returning an executed
copy to the Company on or before ___________, ___, this offer will expire.

3

--------------------------------------------------------------------------------

(d)You have seven (7) days after signing this Release to revoke it.  This
Release will not become effective or enforceable until the revocation period has
expired.  Any notice of revocation of the Release is effective only if received
by the Chief Financial Officer, in care of the Company at 2801 Gateway Drive,
Suite 150, Irving, Texas, 75063, in writing by the close of business at 5:00
p.m. Central Time on the seventh day after your signing of this Release.  If you
revoke your acceptance of this Release pursuant to this Section 5(d), the
Company will not provide you with any of the consideration described in Section
2 above and all other terms of this Release will become null and void.

15.Applicable Law.  This Release shall be construed and interpreted pursuant to
the laws of the State of Texas without regard to its choice of law rules.

16.Severability.  Each part, term, or provision of this Release is severable
from the others.  Notwithstanding any possible future finding by a duly
constituted authority that a particular part, term, or provision is invalid,
void, or unenforceable, this Release has been made with the clear intention that
the validity and enforceability of the remaining parts, terms and provisions
shall not be affected thereby.  If any part, term, or provision is so found
invalid, void or unenforceable, the applicability of any such part, term or
provision shall be modified to the minimum extent necessary to make it or its
application valid and enforceable.

17.Litigation Assistance and Cooperation.  You acknowledge and affirm that you
may be a witness in litigation, arbitrations, government or other administrative
proceedings involving the Company of which you have specific knowledge.  In
connection therewith, you covenant and agree, upon reasonable prior notice and
during normal business hours, to make yourself reasonably available to and
otherwise reasonably assist and cooperate with the Company, and with its
respective attorneys and advisors in connection with any such litigation,
arbitrations, government or other administrative proceeding; provided, that, in
connection with so making yourself available to, assisting or cooperating with
such parties (i) the Company shall pay you a mutually agreeable per diem rate,
bi-weekly in arrears, (ii) the Company shall bear, and reimburse you for, all
out-of-pocket expenses reasonably incurred by you in connection with such
services, and (iii) you shall not be required to devote an amount of time that
would materially interfere with your other professional responsibilities or
services provided to any other person or entity.

18.Other Agreements.  The Company and you acknowledge and agree that each party
has continuing obligations to the other party under the Employment Agreement,
the Indemnification Rights, and Equity Plan and Equity Agreements.  Accordingly,
the Company and you acknowledge and agree that, to the extent expressly provided
in each agreement, the Employment Agreement, Indemnification Rights and Equity
Plan and Equity Agreements shall remain in full force and effect in accordance
with their respective terms.

4

--------------------------------------------------------------------------------

I ACKNOWLEDGE THAT I HAVE CAREFULLY READ THE FOREGOING AGREEMENT, UNDERSTAND ALL
OF ITS TERMS, UNDERSTAND THAT IT CONTAINS A COMPLETE RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS, AND AM ENTERING INTO IT VOLUNTARILY.

 

 

 

 

 

Name:

 

 

 

 

 

 

 

 

Date:

 

 

 

 

Accepted and Agreed:

 

 

 

 

 

 

REATA PHARMACEUTICALS, INC.

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

Date:

 

 

5

--------------------------------------------------------------------------------

ANNEX A

ATTACHMENT TO SEVERANCE AGREEMENT AND GENERAL RELEASE OF CLAIMS

The decisional unit was all employees of Reata Pharmaceuticals, Inc. (the
“Company”).  Employees were selected for termination on the basis of business
necessity. All persons whose employment was selected for termination in
conjunction with the current layoffs are eligible to receive a payment in
exchange for entering into an agreement and release.

The following is a listing of employees (by job title and age) in the
above-referenced decisional unit who have been selected for termination and
offered a payment in exchange for entering into an agreement and release:

[INSERT LIST OF EMPLOYEES]

The above-selected employees must sign the agreement and release and return it
to the Company within the 45-day period prescribed in the agreement and release
if they wish to receive the payment set forth in the agreement and release.  For
employees receiving this Exhibit, once the agreement is signed, the employee has
7 days to revoke the agreement.

The following is a listing of employees (by age) in the above-referenced
decisional unit who have not been selected for termination and are not eligible
for a payment in exchange for entering into an agreement and release:

[INSERT LIST OF EMPLOYEES]

6